DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-15, 19, 21, 31, 33, 42 and 61 were pending. Claims 1-5, 7-15, 19 and 21 are being examined on the merits. Claims 31, 33, 42 and 61 are withdrawn.

Response to Restriction Requirement
The Response to Requirement for Unity of Invention filed on January 21, 2021 has been entered.

Election/Restrictions
Applicant’s election of Group I (claims 1-5, 7-15, 19 and 21) in the reply filed January 21, 2021 is acknowledged. Claims 31, 33, 42 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Since Applicant did not distinctly and specifically point out supposed errors in the Requirement for Unity of Invention, the election is being treated as being made without traverse in the reply filed on January 21, 2021.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement submitted September 28, 2018 has been considered.

Claim Objections
Claims 1, 3-4, 8, 11 and 14-15 are objected to because of the following informalities: 
Claims 1, 3-4, 8, 11 and 14-15 are objected to because the limitation “sequence specific” 
should be hyphenated, so that it reads “sequence-specific”. This objection appears in claim 1 l. 3, claim 3 l. 4, claim 4 l. 2 and l. 4, claim 8 l. 4, claim 11 l. 2, claim 14 l. 2, and claim 15 l. 3.
	Claim 8 is objected to because, in the limitation “target DNA sequences specific primers” in l. 4, the word “sequences” should be singular (in addition to being hyphenated), so that it reads “target DNA sequence-specific primers”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	
	Claim 8, which is in dependent form, refers back to claim 6, which is cancelled. As a result, the ordinary artisan would not be able to determine the metes and bounds of the claim, and it is indefinite. For purposes of examination, claim 8 is being interpreted as depending from claim 7.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “one or more cycles” in l. 2, and the claim also recites “1 to 8 cycles” in l. 3 which is the narrower statement of the range/limitation. The claim also includes a second instance of this indefinite language, reciting “one or more further cycles” in l. 3 and “5 to 25 cycles” in l. 4.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


further target DNA sequence-specific primers”. The meaning of “further … primers” is unclear. Specifically, it is not clear if the limitation is intended to mean an additional amount of the same target DNA sequence-specific primers used in claim 1, or if it means target DNA sequence-specific primers that are directed to different target sequences than the sequence-specific primers used in claim 1.

	Claim 19 recites the limitation “wherein the genomic DNA comprises DNA from one or more embryonic cells, DNA from an oocyte or a polar body thereof, … and DNA from a swab”, including a total of 26 separate DNA sources. It appears from the grammatical construction of the claim that it is intended to be directed to DNA from all 26 of the enumerated sources combined, however, from the perspective of the ordinary artisan, such a construction seems unlikely. In the alternative, it could be construed as “wherein the genomic DNA comprises DNA selected from the group consisting of and DNA from a swab”. In the latter case, the claim would be construed to be directed to only one of the 26 possible sources.
	Claim 19 also recites the limitation “DNA for one or more cells for screening for a disease”. The meaning of “for screening for a disease” is unclear. Specifically, it is unclear if it is a statement of an intended use, or if it is intended to impose some additional limitation on the recited cells or on the method steps. Since the ordinary artisan would not be to determine the metes and bounds of the claim, it is indefinite

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 8, which is in dependent form, refers back to claim 6, which is cancelled. Since claim 8 does not refer back to and further limit a currently pending claim, claim 8 is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, 14-15, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinowitz1 (US Patent App. Pub. No. 2011/0033862).

Regarding independent claim 1, Rabinowitz teaches …
A method of amplifying a target DNA sequence from genomic DNA, the method comprising amplifying the genomic DNA with one or more degenerate oligonucleotide primers in the presence of one or more target DNA sequence specific primers, thereby amplifying the target DNA sequence (para. 26: “a method that enables one to amplify the whole genome of a single cell … while biasing the amplification to amplify a set of desired loci preferentially”; para. 40: “primers are used that have been specifically designed for loci of interest in conjunction with generic primers in the context of [whole genome amplification] WGA”; para. 74: “adding one or more spike-in primers to the DNA that target one or more loci of interest”; para. 79: “degenerate oligonucleotide primer PCR”).



	Regarding dependent claim 11, Rabinowitz additionally teaches wherein the one or more target DNA sequence-specific primes comprise a melting temperature of 50° to 64°C and GC content of 18% to 65%. Specifically, SEQ ID NO: 1 comprises a melting temperature of 55.02°C, using the nearest neighbor calculation method, and 43% GC content2. When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claim 12, Rabinowitz additionally teaches wherein the method comprises an amount of genomic DNA to be amplified of 1 pg to 6 ng. Specifically, Rabinowitz teaches 60 pg of genomic DNA (para. 160). When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claims 14, Rabinowitz additionally teaches wherein the method comprises a concentration of the one or more target DNA sequence specific primers of 0.05 µM to 4 µM. Specifically, Rabinowitz teaches about 50 nM [0.05 µM], about 100 nM [0.1 µM], and so on (para. 86). When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claim 15, Rabinowitz additionally teaches wherein the method comprises one or more further rounds of amplifying the amplified target DNA sequence with further target DNA sequence specific primers (para. 85: “performing a 2nd targeted PCR with only the spiked-in primers, where the DNA produced in the initial amplification was used as the source DNA for the second PCR”).

Regarding dependent claim 19, Rabinowitz additionally teaches wherein the genomic DNA comprises DNA from one or more embryonic cells (para. 29), DNA from an oocyte (para. 167), DNA from sperm (para. 167), DNA from one or more germ cells (para. 167), DNA from one or more somatic cells (para. 167), DNA from one or more human or animal cells (paras. 54, 167), DNA from one or more cells for screening for a disease (para. 29), DNA from a sample comprising one or more cells (para. 167), DNA from a cell lysate (claim 15), DNA from a tissue sample (para. 167), DNA from a cell sample (para. 54), DNA from a bodily fluid (para. 167, blood) and DNA from a blood sample (para. 167).
	
Regarding dependent claim 21, Rabinowitz additionally teaches wherein the genomic DNA comprises DNA from a single cell (para. 78: “DNA from a single … cell[] may be amplified”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz3 (US Patent App. Pub. No. 2011/0033862).

Dependent claim 3 incorporates the limitations of claim 1 (see above for claim 1 citations), and additionally requires wherein the method comprises amplifying the genomic DNA with the one or more degenerate oligonucleotide primers and subsequently amplifying the genomic DNA with the one or more degenerate oligonucleotide primers and the one or more 

Dependent claim 4 incorporates the limitations of claim 1 (see above for claim 1 citations), and additionally requires wherein the method comprises addition of the one or more target DNA sequence specific primers to genomic DNA amplified with the one or more degenerate oligonucleotide primers and subsequently amplifying with the one or more target DNA sequence specific primers and the one or more degenerate oligonucleotide primers. Rabinowitz suggests these limitations. Specifically, Rabinowitz teaches that “different WGA methods may require different timing of primer introduction” (para. 80), and specifically teaches several embodiments with different timing of target DNA sequence-specific primers (paras. 79, 80). Rabinowitz does not teach the specific embodiment recited in claim 4, however, the ordinary artisan would be able to optimize the timing of target DNA sequence-specific primer addition through routine experimentation, as modifying PCR conditions is well-known in the art.

prima facie obvious to practice the method of Rabinowitz and incorporate the different primer addition steps recited in instant claims 3 and 4. The ordinary artisan would have been motivated to optimize the primer addition steps through routine experimentation in order to customize the method as needed, and would have had an expectation of success as modifying PCR conditions is well-known in the art, and because Rabinowitz does not limit the order of primer addition steps in the method.
In view of the foregoing, claims 3-4 are prima facie obvious over Rabinowitz.

Claims 5, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz4 (US Patent App. Pub. No. 2011/0033862) as applied to claim 1 above, and further in view of Cheung (Whole genome amplification using a degenerate oligonucleotide primer allows hundreds of genotypes to be performed on less than one nanogram of genomic DNA, PNAS, 93(25): 14676-14679, 1996). 

Regarding dependent claim 5, Cheung additionally teaches wherein the one or more 
degenerate oligonucleotide primers comprise a nucleotide sequence comprising 6 to 12 contiguous random nucleotides (p. 14676, right col., para. 2: [degenerate oligonucleotide primer] DOP with 6 contiguous random nucleotides). When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

30°C for 1 min, and 72°C for 3 min, and then 28 cycles of 93°C for 1 min, 60°C for 1 min, and 72°C for 2 min”).

	Regarding dependent claim 10, Cheung teaches and suggests wherein the method comprises a polymerase chain reaction comprising one or more cycles with an annealing temperature of 20° to 35°C for 1 to 8 cycles and one or more further cycles with an annealing temperature of 52° to 65°C for 5 to 25 cycles (p. 14676, right col., para. 2: “8 cycles of 93°C for 1 min, 30°C for 1 min, and 72°C for 3 min, and then 28 cycles of 93°C for 1 min, 60°C for 1 min, and 72°C for 2 min”). While Cheung teaches 28 cycles, as opposed to the claimed 5 to 25 cycles, one of ordinary skill in the art would be able to optimize the number of thermal cycles in the PCR through routine optimization, as modifying thermal cycling parameters is well-known in the art.

	Regarding dependent claim 13, Cheung additionally teaches wherein the method comprises a concentration of the one or more degenerate oligonucleotide primers of 0.1 to 4 µM (p. 14676, right col., para. 2: “2 µM DOP primer”). When a claim recites a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

prima facie obvious to practice the method of Rabinowitz and incorporate the degenerate primers in the specified concentrations, and the particular cycling parameters of Cheung. The ordinary artisan would have been motivated to optimize the primers and cycling parameters through routine experimentation in order to customize the method as needed, and would have had an expectation of success as modifying PCR conditions is well-known in the art, and because Rabinowitz does not limit the degenerate primers or cycling parameters that may be used in the method.

In view of the foregoing, claims 5, 9-10 and 13 are prima facie obvious over Rabinowitz in view of Cheung.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz5 (US Patent App. Pub. No. 2011/0033862) as applied to claim 1 above, and further in view of Wang6 (Fusion primer and nested integrated PCR (FPNI-PCR): a new high-efficiency strategy for rapid chromosome walking or flanking sequence cloning, BMC Biotechnology, 11: 109, 1-12, 2011).

Regarding dependent claim 7, Wang suggests wherein the method comprises a polymerase chain reaction comprising one or more cycles of low stringency amplification and 

Regarding dependent claim 8, Wang additionally teaches wherein the method comprises amplifying with the one or more degenerate oligonucleotide primers for the one or more cycles of low stringency amplification and amplifying with the one or more degenerate oligonucleotide primers and the target DNA sequences specific primers for the one or more cycles of higher stringency amplification (Fig. 2, low stringency cycles with FAD primer, high stringency cycles with SP2 and FSP1 primer). 

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Rabinowitz and incorporate the various stringency conditions and primers of Wang. The ordinary artisan would have been motivated to optimize the primers and stringency conditions through routine experimentation in order to customize the method as needed, and would have had an expectation of success as modifying PCR conditions is well-known in the art, and because Rabinowitz does not limit the primers or stringency conditions that may be used in the method.

prima facie obvious over Rabinowitz in view of Wang.


Conclusion
Claims 1-5, 7-15, 19 and 21 are being examined, and are rejected. Claims 1, 3-4, 8, 11 and 14-15 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rabinowitz was cited in the Information Disclosure Statement submitted September 28, 2018.
        2 Melting temperature and GC content were determined using the Oligo Calc online calculator available at http://biotools.nubic.northwestern.edu/OligoCalc.html.
        3 Rabinowitz was cited in the Information Disclosure Statement submitted September 28, 2018.
        4 Rabinowitz was cited in the Information Disclosure Statement submitted September 28, 2018.
        5 Rabinowitz was cited in the Information Disclosure Statement submitted September 28, 2018.
        6 Wang was cited in the Information Disclosure Statement submitted September 28, 2018.